Citation Nr: 0605223	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  98-04 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran had active duty for training from November 1962 
to May 1963 and his active military service extended from 
March 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection and assigned a 
30 percent rating for the veteran's PTSD.  The veteran 
appeals for a higher initial rating.

Because this is an appeal from an initial grant of service 
connection and originally assigned rating, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question. Fenderson v. West, 12 
Vet. App. 119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded the case in August 2003 for the purpose of 
contacting the veteran to identify all caregivers since June 
2001, when his VA clinical records were last printed.  He 
responded that all requested information was previously 
submitted.  VA has a responsibility to obtain records when 
the veteran adequately identifies them and authorizes VA to 
obtain them.  38 U.S.C.A. § 5103A(b), (c) (West 2002).  
However, the veteran must cooperate and adequately identify 
the records.  In this case, the VA clinical records in the 
file indicate that the veteran was receiving on-going care 
and medication from a VA medical center.  The United States 
Court of Appeals for Veterans Claims has held that 
adjudicators have constructive possession of VA medical 
records, even though they may not have reached the claims 
folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Consequently, since the claims file raises a probability that 
the veteran is receiving VA medical care, his records from 
June 2001 to the present should be obtained and associated 
with the claims folder.  Id; see also 38 C.F.R. § 3.159(c)(2) 
(2005).

The August 2003 Board remand also requested that the veteran 
be examined to determine the current severity of his service-
connected PTSD.  He was examined by a private (VA fee-basis) 
psychologist in May 2005.  While most of the report appears 
to refer to the veteran, the military background clearly 
refers to someone else.  Under this circumstance, another 
examination is warranted.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  It is pertinent to 
note that VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Board finds that, for 
the aforementioned reasons, the RO must schedule a VA 
psychiatric examination that includes a Global Assessment of 
Functioning (GAF) score.  38 U.S.C.A. § 5103(A)(d); 38 C.F.R. 
§ 3.159(c)(4); Colvin, supra.

The Board further notes that a VA psychologist who examined 
the veteran in September 1997 and October 1998 linked the 
veteran's major depression to his cerebrovascular accident 
(CVA) in 1997.  On the other hand, the psychologist who 
examined the veteran in May 2005 linked the veteran's major 
depression to his service-connected PTSD.  The May 2005 
psychologist also expressed opinions to the effect that the 
veteran's hypertension and CVA were related to his service in 
Vietnam and that the CVA might also be etiologically related 
to stress from his Vietnam service.  The Board finds that 
claims for secondary service connection for major depression 
and service connection for hypertension and residuals of a 
CVA, to include as secondary to PTSD, are raised by the 
record and that they are inextricably intertwined with the 
claim that is currently in appellate status, an initial 
rating in excess of 30 percent for PTSD.  Accordingly, the 
raised claims must be adjudicated before the Board may 
proceed with its appellate review of the latter claim.  See 
generally Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  It is pertinent to 
note that service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a) (2005); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  In view of the 
foregoing, a VA medical examination is warranted, which 
includes opinions on the etiology of the veteran's 
hypertension and CVA.  38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 
3.159(c)(4).

Further review of the record shows that upon a January 1970 
examination of the veteran, two blood pressure readings were 
within normal limits, while one had a diastolic reading of 
90.  A February 1971 examination revealed similar results.  
Upon a January 1972 flight examination, the findings on three 
blood pressure readings were normal except for a systolic 
reading of 156.  The general medical examination noted above 
should also include an opinion regarding the approximate 
onset date for the veteran's hypertension.    

Consequently, while the Board regrets the further delay, the 
case must be REMANDED for the following action:

1.  The RO should determine the location 
of all VA medical records since June 2001, 
obtain them, and associate them with the 
claims folder.  

2.  The veteran should be scheduled for a 
VA psychiatric examination for the purpose 
of determining the current severity of his 
service-connected PTSD and obtaining an 
opinion as to whether there is an 
etiological relationship between the 
veteran's PTSD and either his hypertension 
or a stroke.  The claims folder should be 
made available to the examiner prior to 
the examination.  

The psychiatrist should note all symptoms 
attributable to PTSD and assign a Global 
Assessment of Functioning (GAF) score.  

Following a review of the relevant 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the psychiatrist should also be 
requested to provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
the veteran's service-connected PTSD 
caused or aggravated any other mental 
disorder, to include major depression.  

If the question is too speculative to 
answer, the clinician should so indicate.  
The examiner is requested to provide a 
rationale for any opinion expressed. 

3.  The veteran should also be scheduled 
for a VA cardiovascular examination for 
the purpose of determining the etiology of 
his hypertension and CVA.  The claims 
folder should be made available to the 
examiner prior to the examination.  
Following a review of the relevant 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner should respond to 
the following questions:  

a. Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's service connected PTSD caused or 
aggravated his hypertension or CVA?  

b. Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's hypertension began during 
service or as the result of some incident 
of active duty?  

c. Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's hypertension was manifested on 
the January 1970 examination (within one 
year of service)?  If so, did it require 
medication?  

If any question is too speculative to 
answer, the clinician should so indicate.  
The examiner is requested to provide a 
rationale for any opinion expressed. 

4.  For the raised claims for service 
connection for major depression and 
residuals of a CVA, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any other 
applicable legal precedent.  Specifically, 
the RO should provide the veteran an 
initial VCAA notice letter for these 
claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

5.  Thereafter, the RO should adjudicate 
the raised claims for service connection 
for major depression, hypertension and 
residuals of a CVA, to include on 
secondary bases.  If any of these claims 
are denied, the veteran is advised that he 
must file a timely notice of disagreement 
and, after a statement of the case is 
issued by the RO, a timely substantive 
appeal for the Board to take jurisdiction.  
The veteran is cautioned that absent a 
notice of disagreement and, after a 
Statement of the Case is issued, a 
substantive appeal, the Board does not 
have jurisdiction.  Bernard v. Brown, 4 
Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).

6.  After all of the above development is 
completed, the RO should readjudicate the 
claim for an initial or staged rating in 
excess of 30 percent for PTSD in light of 
any evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

